Title: Thomas Jefferson to Joseph C. Cabell, 19 December 1817
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                    
                        
                            Dear Sir
                            Poplar Forest
Dec. 19. 17.
                        
                        I wrote to you yesterday morning & put the letter myself into the Post office of Lynchburg to which place I went to endeavor to engage bricklayers for our work the next season. I could not do it. they asked 15.D. a thousand for place brick & sand-stock brick work and the double for the oil-stock brick. they rose from 12.D. to 15.D. on the extraordinary price of corn a year or two past, and there is a struggle here at present to bring them down to 12. or 13.D. this is depending. I agreed provisionally with Brown (the most to be depended on of any) to give him what shall be given for similar work in Lynchbg the ensuing season, taking time to consult my collegues. in the mean time I think it possible we might get undertakers from Richmond for so large a job as 3. or 400,000 bricks. this I must get you to enquire into and give me the promptest answer you can.
                        are there in Richmond bricklayers of the 1st degree of skill?
                         at what prices do they do the very best work? will a responsible one engage to finish the half our work by midsummer, the other half by the 1st of October? our walls are generally 1½ brick thick. the whole to be grouted; not a single sammel brick, and but 2. bats to be used for every 9. whole bricks. the front wall to be oil-stock brick, the other outer walls sand-stock mortar ⅓ lime ⅔ pure sand without any mixture of mould. the work to be done as well as the very best in Richmond or Lynchburg. if you can make a provisional workman bargain with an undertaker to be depended on, taking only time to for the approbation of the visitors, this will give us choice between Brown & him. but this must be immediate as I must answer Brown shortly. pray make a business of it, turn out immediately & make such a bargain if you can and inform me immediately that I may fix the one or the other as shall be best.
                        
                            Yours affectionately
                            Th: Jefferson
                        
                    
                    
                        P.S. sand is 2. miles off and lime 9. or 10. miles. it’s price  at the quarry 1/
                    
                